DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ANGELO PANETTIERI,
                              Appellant,

                                      v.

              PEOPLE’S TRUST INSURANCE COMPANY,
                           Appellee.

                               No. 4D20-2624

                               [April 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE-20-
005074.

   Mark A. Nation of The Nation Law Firm, LLP, Longwood, for appellant.

   Mark D. Tinker of Cole, Scott & Kissane, P.A., Tampa, and Brett
Frankel, Jonathan Sabghir and Jake A. Tover of People’s Trust Insurance
Company, Deerfield Beach, for appellee.

PER CURIAM.

  Affirmed. See Dodge v. People’s Tr. Ins. Co., 321 So. 3d 831 (Fla. 4th
DCA 2021).

CONNER, C.J., FORST and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.